NOT FOR PUBLICATION                           FILED
                                                                         MAR 23 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PRAYED,                                         No. 19-35830

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00023-TMB

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF LABOR, Acting
Secretary of Labor Al Stewart; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Prayed appeals pro se from the district court’s judgment dismissing his

Labor Management Reporting and Disclosure Act (“LMRDA”) and First

Amendment action. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Gingery v. City of Glendale, 831 F.3d 1222, 1226 (9th Cir. 2016)

(standing); Dougherty v. City of Covina, 654 F.3d 892, 897 (9th Cir. 2011) (failure

to state a claim). We may affirm on any basis supported by the record. Thompson

v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Prayed’s LMRDA Title I equal rights claim against defendants

Alaska Railroad Workers Local 183 (the “Union”) and Bruce M. Shelt (together,

the “Union Defendants”) was proper because Prayed did not allege facts sufficient

to show that the Union Defendants denied him a right guaranteed to other Union

members by limiting his telephonic participation in Union membership meetings or

that any restriction was not subject to the Union’s reasonable rules and regulations.

See 29 U.S.C. § 411(a)(1), (a)(2) (establishing equal rights for members of labor

organizations to attend membership meetings, to assemble with other members,

and to express opinions, subject to reasonable rules); Calhoon v. Harvey, 379 U.S.

134, 138-39 (1964) (requiring a union member to show that he or she was denied

rights under § 411(a), and that these rights are accorded to other union members).

      Dismissal of Prayed’s Title I free speech and association claim against the

Union Defendants was proper because Prayed failed to allege facts sufficient to

show that any alleged retaliatory actions were “a direct result of his decision to

express disagreement with the Union’s leadership.” Casumpang v. Int’l

Longshoremen’s and Warehousemen’s Union, Local 142, 269 F.3d 1042, 1058



                                          2                                    19-35830
(9th Cir. 2001) (elements of Title I freedom of speech claim).

      The district court properly dismissed Prayed’s LMRDA Title I equal rights

and free speech claims against Alaska Railroad Corporation (“ARRC”) because

Prayed failed to allege facts sufficient to show that the denial of access to the

property was unreasonable or not viewpoint neutral, or that any denial of access

was “a direct result of his [or her] decision to express disagreement” with the

union’s leadership. Casumpang, 269 F.3d at 1058; see also Wright v. Incline Vill.

Gen. Improvement Dist., 665 F.3d 1128, 1134 (9th Cir. 2011) (explaining access

rights to government property). To the extent that Prayed alleged a claim under 42

U.S.C. § 1983, the district court properly dismissed any First Amendment claim

against ARRC as untimely. See Butler v. Nat’l Cmty. Renaissance of Cal., 766

F.3d 1191, 1194, 1202-03 (9th Cir. 2014) (setting forth standard of review and

relation back doctrine); Sengupta v. Univ. of Alaska, 21 P.3d 1240, 1249 (Alaska

2001) (applying Alaska’s two-year statute of limitations for personal injury actions

to § 1983 claims).

      Dismissal of Prayed’s LMRDA Title I claims against the United States

Department of Labor was proper because the Department of Labor does not

administer Title I of the LMRDA and does not have authority to remedy the Title I

violations that allegedly occurred during the supervised election. See 29 U.S.C.

§ 521(a) (exempting Title I from the Secretary of Labor’s enforcement authority);



                                           3                                    19-35830
Finnegan v. Leu, 456 U.S. 431, 439 n.10 (1982) (explaining the legislative history

and intent of exempting Title I from the Secretary of Labor’s enforcement

authority). To the extent that Prayed challenged the Department of Labor’s final

agency action certifying the supervised election, dismissal was proper because

Prayed did not allege facts sufficient to show that the Department of Labor’s

determination of his election protest was “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

      We reject as unsupported by the record Prayed’s contentions that the district

court denied him due process by awarding costs to the Union Defendants and by

adhering to Federal Rule of Civil Procedure 6(a)(4).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents and facts not presented to the district court. See United States

v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to

the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           4                                    19-35830